Citation Nr: 0936326	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a broken nose.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for asbestos exposure.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to August 
1963.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied the benefits sought on appeal.  
The Veteran expressed disagreement with that decision and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is not shown to have any residuals of the 
fracture of the nose sustained during service.  

2.  Memory loss was not manifested during service, or for 
many years after service, and is not shown to be causally or 
etiologically related to service or any incident that 
occurred during service.  

3.  The Veteran is not shown to have a disorder that is 
associated with any asbestos he may have been exposed to 
during service.  


CONCLUSIONS OF LAW

1.  Residuals of a broken nose were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  Memory loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  A disability due to asbestos exposure was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2005 and November 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for asbestos exposure.  However, the Board finds 
that such an examination is not necessary in connection with 
this claim.  

In this regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that a veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c) (4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006). However, in 
this case there is no evidence that the Veteran currently has 
a respiratory or pulmonary disorder, let alone such a 
disorder associated with asbestos exposure.  Under these 
circumstances, the need for a VA examination has not been 
shown.  

The Board notes that the Veteran stated in his Substantive 
Appeal (VA Form 9) that "all service records are Portsmouth 
Naval Hospital in Portsmouth, Virginia.  Consequently, I want 
the VA to try to get those records from the archives."  The 
Board also notes that the service treatment records include 
the records from Portsmouth Naval Hospital.  As such, these 
records are already in the claims file.  

Lastly, the Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Broken Nose

The service treatment records reflect that the Veteran was 
injured in an automobile accident in October 1960.  He was 
thrown against the windshield and sustained multiple facial 
lacerations (for which service connection was granted).  
Physical examination also revealed that the Veteran sustained 
a fracture of the nasal bone.  His wounds were repaired; he 
was discharged from the hospital and returned to duty in 
November 1960; and he returned to the Plastic Outpatient 
Clinic six months later for routine follow up.  There is no 
evidence of further complications during service.  He 
underwent a separation examination in July 1963.  The 
examination yielded normal findings.  

Post service medical evidence includes VA outpatient 
treatment records dated May 1999 to August 2004.  There are 
no findings attributed to a broken nose.  

The Veteran underwent a VA examination July 2006.  The 
examiner noted that the Veteran was suffering from status 
post broken nose since 1960.  He also noted that the injury 
was incurred in 1960 when the Veteran was in an automobile 
accident that sent him through the windshield of the car.  
The Veteran reported that his nose was broken and cut off.  
He also reported facial lacerations and a fractured skull.  
He stated that the bones condition does not cause any pain 
symptoms; that the condition has never been infected; that he 
is not receiving any treatment for the condition; and that 
there is no functional impairment resulting from the 
condition.  Upon examination, the examiner noted facial 
scars.  He was unable to render a diagnosis regarding the 
Veteran's nose because there was no pathology.  

The Veteran also underwent x-rays in July 2006 that revealed 
(1) minimal chronic bilateral maxillary and ethmoid sinusitis 
and (2) underdeveloped frontal air cells as an anatomical 
variant.  The x-ray findings were sent to the July 2006 
examiner.  He noted the findings and reiterated that there 
was no change to his diagnosis (or lack thereof).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In this case, the Board notes that the Veteran admitted that 
the condition (status post broken nose) does not cause any 
pain symptoms; has never been infected; that he is not 
receiving any treatment for the condition; and that there is 
no functional impairment resulting from the condition.  
Moreover, the July 2006 found no pathology regarding the 
Veteran's nose.  In short, the Veteran is not shown to have 
any residual disability from the fracture of his nose that he 
sustained during service.  

Simply put, in the absence of a current disability and a 
nexus opinion linking a disability to service, the Board 
finds that the preponderance of the evidence weighs against 
the claim.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for status post broken 
nose must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Memory Loss

The service treatment records show no findings attributed to 
memory loss.  The Veteran underwent a separation examination 
in July 1963.  The examination yielded normal findings.  
Moreover, there are no findings attributed to memory loss in 
the post service VA outpatient treatment records.  

The Veteran underwent a VA examination in July 2006.  He 
reported that he began experiencing problems with his memory 
in the 1990s; but those problems have gotten significantly 
worse in the past 5 years.  He described problems remembering 
his service number; remembering a pot of boiling water; going 
to the kitchen and forgetting why he went there; putting 
things in the wrong place; and forgetting people's names.  
The examiner noted that when the Veteran tried to explain 
things, he would get confused and forget what he was trying 
to say.  

The Veteran also reported a five year history of sleep 
problems and a 16 year history of diabetes.  The examiner 
noted that the Veteran has terminal insomnia.  The Veteran 
stated that he is only able to sleep for five to six hours 
per night before waking up and not being able to fall asleep 
again.  The effect upon daily functioning is that it causes 
arguments with his wife.  He also stated that his problems 
with sleeping began around the same time as his problems with 
memory.  The examiner noted that the Veteran is not receiving 
any treatment for his condition.  

Upon examination, the examiner noted that the Veteran was a 
reliable historian.  Orientation was within normal limits.  
Appearance, hygiene, and behavior were appropriate.  Affect 
and mood were normal.  Communication, speech, and 
concentration were within normal limits.  There were no panic 
attacks or suspiciousness.  There was no history of 
delusions, hallucinations, or obsessional rituals.  Thought 
process was appropriate; judgment was not impaired.  Abstract 
thinking was normal.  Memory was impaired to a mild degree 
(forgets names, directions, recent events).  

The examiner noted that the Veteran's claim is for memory 
loss; however, the examiner explained that memory loss is a 
symptom and not a diagnosis.  As such, she diagnosed the 
Veteran with Amnestic Disorder.  The Veteran's Global 
Assessment of Functioning (GAF) score was 55 (indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2008).

In responding to the question regarding whether the Veteran's 
memory problems were secondary to the Veteran's in-service 
motor vehicle accident.  The examiner responded "no."  The 
examiner suspected that the memory problems may be the result 
of chronic sleep deprivation or the result of poor glucose 
control, which has been known to cause problems with 
confusion.  The examiner recommended that a sleep study may 
elucidate the etiology of the memory problems.  If these 
studies are negative, the examiner recommends 
neuropsychological testing to determine if this is a symptom 
of early dementia.  The examiner noted that mentally, the 
Veteran does not have difficulty performing activities of 
daily living; and that he is able to establish and maintain 
effective work/school and social relationships.  The examiner 
further noted that he has no difficulty understanding 
commands and that he is no danger to himself or others.  

The Board notes that the lack of any post-service medical 
records until July 2006 is probative to the issue of chronic 
disability.  In this case, there are no findings in the 
service treatment records attributed to memory loss; and by 
the Veteran's own admission, his memory loss problems began 
in the 1990s (decades after service).  Moreover, the lone 
medical opinion that addresses a possible nexus between his 
current disability and service, weighs against such a nexus.

With no evidence of a memory loss disability in service or 
for decades after service, and without a competent medical 
opinion linking the current disability to service, the Board 
finds that a preponderance of the evidence weighs against the 
claim.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for memory loss must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
Asbestos Exposure

The Veteran has not indicated the disability for which he is 
seeking service connection.  His claim indicates only that he 
wants the VA to "check me for asbestos exposure."  The RO 
sent the Veteran a November 2005 correspondence in which it 
informed the Veteran that "Exposure to asbestos is not a 
disability.  Please use the enclosed VA Form 21-4138 to tell 
the specific disability that you are claiming due to exposure 
to asbestos."  The Veteran failed to respond.  

The service medical records fail to show any disability 
attributed to exposure to asbestos.  Post service medical 
records also fail to attribute any disability to exposure to 
asbestos.  

In the absence of any asbestos related disability in service 
or post service, the Board finds that the preponderance of 
the evidence weighs against the claim.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine does not apply, and the claim for service 
connection for exposure to asbestos must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a broken nose is denied.

Service connection for memory loss is denied.

Service connection for asbestos exposure is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


